 

SALES AND PURCHASE AGREEMENT

 

 

This Agreement is made on the 01st April, 2016.

 

between: aqua mining ( png ) limited   P O Box 3245 Boroko, N.C.D. Papua New
Guinea   (The Purchaser)       and: KOFAGA CLAN (REG. ILG N2 3622)     P. O. Box
7445, Boroko           (The Resource Owners)  

 

whereas:

 

A. The Resource Owners will provide written proof to the Purchaser to verify
that they are the customary owners of the land described in this Agreement and
of the resources on this land.     B. The Resource Owners will harvest trees
owned by them and growing on their land and sell the harvested trees to The
Purchaser at the agreed prices as set out in this Agreement.     C. The
Purchaser will purchase the harvested trees from The Resource Owners at the
agreed prices as set out in this Agreement.

 

it is agreed:

 

1. The Resource Owners hereby grant to The Purchaser the exclusive right to
purchase trees from the land area described in this Agreement, except for Teak
Trees.     2. The Resource Owners:

 

  a. are the customary owners of the land         b. are entitled under the
custom to deal with the trees or other forest produce on the land         c. no
other person has any right or interest in the native trees on the land

 

3. Timber or other forest produce remains the property of the customary owners
of the land in which it is growing until it has been felled and removed, when
the timber becomes the property of The Purchaser, subject to the payment of the
monetary benefits set out in this Agreement.     4. The Purchaser has the right
to refuse any trees that do not meet the specifications of The Purchaser.

 

 

 

 

 

5. The Resource Owners grant to The Purchaser and all persons lawfully
authorized by The Purchaser the right to:         a. enter on and pass through
the land (but not private premises)         b. prepare and construct loading and
storage sites for the harvested trees       6. The Resource Owners must not
interfere with the carrying out of this Agreement.       7. The Resource Owners
must not allow any other person to acquire an interest in the trees which The
Purchaser may be entitled to obtain under this Agreement.       8. The Resource
Owners and all clan members are entitled to carry out al customary rights to:

 

  a. Hunt         b. Fish         c. Gather plant foods         d. Gather
traditional materials for making clothing, artifacts, tools, utensil and houses
        e. Collect firewood         f. Plant, maintain and harvest subsistence
gardens         g. Enter on and pass through the land

 

9. Nothing in this Agreement entitles any employee of The Purchaser to hunt,
fish or make gardens on Clan land without the permission of the owners of the
relevant land.     10. The Resource Owners agree to fully protect and ensure the
safety of the owners, employees, agents, contractors and consultants of The
Purchaser whenever they are on the land.     11. The Resource Owners have the
right to mark commercial trees and other forest produce which are required by
them for traditional purposes.

 

Term of Agreement

 

12. The term of this Agreement is three (3) years commencing on the day on which
this Agreement is signed.

 

Monetary Benefits

 

13. At the end of every two (2) months during which harvested trees have been
taken under this Agreement, The Purchase will pay to The Resource Owners the
amount of Thirty five (35) Kina per cubic meter of trees that have been obtained
by The Purchaser.     14. At the end of every two (2) weeks during which
harvested trees have been taken under this Agreement, The Purchaser will pay to
The Resource Owners a Levi payment of Five (5) Kina per cubic meter that will be
shared equally by the Directors.

 

 

 

 

SCHEDULE 1 - List of Resource Owners

 

Name Gelenda Koloko   Signature /s/ Gelenda Koloko   Chairman                 
Name Allan - Hara   Signature /s/ Allan-Hara   V/Chairman                  Name
Julio Mon (1)   Signature /s/ Julio Mon   Secretary                  Name Ereg
Mongo   Signature /s/ Ereg Mongo   A/Secretary                  Name Julio
Kombar   Signature /s/ Julio Kombar   Treasurer                   Name Iruma
Hasi   Signature /s/ Iruma Hasi   Director                  Name Kasina Sombar  
Signature /s/ Kasina Sombar   Director      

 

Signed for and behalf of

AQUA MINING (PNG) LIMITED

 

Vincent Appo   /s/ Vincent Appo  Name   Signature

 

 

 

 

SCHEDULE 2 - Map Diagram of the Clan land area

 

 

 

 

SCHEDULE 1 - List of Resource Owners

 

[ex10-2_01.jpg] 

 



 

 

 

